Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-8 are allowable, with Claim 2 canceled. 

Response to Arguments
Applicant argues the 103 rejection, on pages 6-7, in view of Banar (US 2015/0065950) in view of Lim (US 2011/0250008), stating that the prior art allegedly doesn't teach “the arcuate bottom…locating between the needle disks and the roller head body”. The examiner has fully considered applicant's argument, and agrees that the combination of Banar and Lim doesn’t teach the arcuate bottom being between the needle disks and roller head body. See allowable subject matter below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with NICHOLAS PARK on 07/22/2021.

In Claim 1 line 4, “pump assembly configured to trigger” has been amended to be “pump assembly is configured to trigger”.
In Claim 1 line 19, “locating between the needle disks” has been amended to be “located between the needle disks”.
In Claim 6 line 1, “needle disk roller apparatus of claim 2” has been amended to be “needle disk roller apparatus of claim 1”.

Allowable Subject Matter
Claims 1 and 3-8 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Banar (US 2015/0065950) in view of Lim (US 2011/0250008), while disclosing a needle disk roller with drug container, roller head, and arcuate bottom, does not disclose or render obvious, alone or in combination with the other prior art of record, the arcuate bottom being between the needle disks and roller head body, as claimed in the amended Claim 1.
The combination of Banar and Lim is the closest prior art of record, as it teaches a needle disk roller apparatus having a built-in pump configured to press drug upward airlessly, comprising:
a drug container (Banar Fig. 2, (106)) filled with a drug (Banar Fig. 2, (107)) and having a built-in pump assembly (Banar Fig. 2, (116, 118)), wherein the built-in pump assembly configured to trigger the drug container airlessly (Lim having an airless pump as seen in Fig. 3, 
a roller head (Banar Fig. 2, (102)) being able to interwork with the pump assembly, supplied with the drug by up-down pressing (Banar [0033] wherein drug is supplied to the head by pressing a trigger (117) down), configured to form holes in the skin using a plurality of needle disks (Banar Fig. 2, (105, 104), and [0031] teaches the needles are inserted into the skin of the user) so that the drug penetrates into the skin (Banar Fig. 2), and having a drug base (Banar Fig. 2 and Fig. 4A, (101, 110)) that prevents the drug (Banar (107)) supplied from the pump assembly from flowing down (Banar [0036] teaches wherein (101) can include a valve (128) which prevents fluid/drug (107) from passing through the opening (108) when not in use, therefore prevents drug (107) from flowing downward to the roller), and accumulates a predetermined amount of the drug inside an arcuate bottom (Banar Fig. 4A, (110)),
wherein the roller head includes an inner socket core (Banar Fig. 4A, (101, 116)) which forms a drug channel (Banar Fig. 1B, (108)) communicating with a drug outlet (seen in Banar Fig. 1B) in a roller head body by being coupled inside the roller head body while having the drug outlet formed in the drug base (Banar Fig. 4A, (101, 110)) at an upper end and having a drug inlet (seen in Banar Fig. 1B) connected to a plunger (Banar Fig. 1B, (116)) at a lower end,
wherein the arcuate bottom (Banar Fig. 4A, (110)) having concave arcuate cross-section (seen in Banar Fig. 4A); configured to form predetermined gap so that the drug is appropriately supplied; configured to store a predetermined amount of drug and apply to the circumferential surface of needle disks when the needle disks are rotated (Banar [0029] teaches wherein the hood (110) is an arcuate bottom attached to (101), and that the drug conduit can pass through 
However, as Banar and Lim does not teach wherein the arcuate bottom having concave arcuate cross-section and locating between the needle disks and the roller head body configured to form predetermined gap so that the drug is appropriately supplied, and the upper end of the drug outlet is located vertically above to the center of the arcuate bottom, therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.H./Examiner, Art Unit 3783      

/BRANDY S LEE/Primary Examiner, Art Unit 3783